Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Braatz, J.), rendered July 16, 1984, convicting him of burglary in the second degree, petit larceny, criminal mischief in the fourth degree and criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
After looking at various houses on Valentine Lane together with his codefendant, the defendant waited on the street while the codefendant determined that one house was unoccupied, broke a window and entered. The defendant looked up and down the street while the codefendant was inside, and engaged the occupant of the house in conversation when the occupant attempted to enter the house. The codefendant whistled and waved to the defendant after leaving the house. The defendant was placed under arrest as he walked toward the codefendant.
The evidence established beyond a reasonable doubt that the defendant intentionally participated in the commission of the crimes for which he was convicted (see, Penal Law § 20.00; Matter of John G., 118 AD2d 646). Brown, J. P., Niehoff, Eiber and Sullivan, JJ., concur.